755 N.W.2d 662 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Loutfi Miko KADDIS, Defendant-Appellant.
Docket No. 133793. COA No. 276562.
Supreme Court of Michigan.
September 24, 2008.
By order of October 3, 2007, the application for leave to appeal the March 29, 2007 order of the Court of Appeals was held in abeyance pending the decision in People v. Cannon (Docket No. 131994). On order of the Court, the case having been decided on June 4, 2008, 481 Mich. 152, 749 N.W.2d 257 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether points for predatory conduct may *663 be assessed for Offense Variable 10, MCL 777.40(3)(a) [exploitation of vulnerable victim], where the victim is a police decoy, and, if so, whether a defendant's intent to commit other offenses and his entire course of conduct may be considered as "preoffense" conduct for purposes of assessing points for predatory conduct under this Court's decision in People v. Cannon, supra. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.